February 21, 1905. The opinion of the Court was delivered by
This is an appeal from an order sustaining a demurrer to the complaint on the ground that it failed to state facts sufficient to constitute a cause of action. The complaint and the order of his Honor, the Circuit Judge, will be set out in the report of the case.
The award, until set aside, is conclusive of the rights of all parties in interest. It vested the legal title to the piano in the Knights of Columbus. His Honor, the Circuit Judge, therefore, properly ruled that the complaint did not state facts sufficient to constitute a cause of action in claim and delivery.
The next question to be considered is, whether the allegations of the complaint are sufficient to constitute a cause of action, for setting aside the award. Lord Hardwicke, in 3 Atk., 529, says: "That the only ground to impeach an award is collusion, or great misbehavior in the arbitrators; for otherwise, being made judges by parties' own choosing, it is binding and final on all parties; and unless it was so, no person would ever consent to act as an arbiter." In Mulder v. Cravat, 2 Bay, 370, the Court, after quoting the words of Lord Hardwicke, uses this language: "But as all men are liable to mistakes and errors, this general rule must be subject to those exceptions. If, therefore, any great or palpable error or gross mistake has been committed by the arbitrators or an umpire, that may be a ground for opening such award or umpirage. But the mistake must be plain and gross to set aside the award. Loft, 554. A mere mistake in point of law or error in judgment on the part of an arbitrator, does not appear to be grounds for impeaching an award or umpirage. Lord Mansfield says, that awards are not to be scanned with critical niceties, *Page 550 
as they are made by judges of the parties' own choosing, and that much greater latitude and less strictness are exercised now in construing awards than formerly; they are to be construed liberally and favorably; so that they may take their effect rather than be defeated. 1 Burr, 277." The case of Sumpter v. Murell, 2 Bay, 450, is to the same effect. See, also, Greenville v. Spartanburg, 62 S.C. 125,40 S.E., 147.
The complaint alleges that the plaintiff received both a plurality and a majority of the votes cast in the contest. It also alleges that a large number of spurious and illegal votes were cast, and that they were counted by the arbitrator in favor of the defendants, Knights of Columbus. The plaintiff does not allege that there was misconduct, mistake or fraud on the part of the arbitrator. As the complaint does not allege either of these facts, they cannot be inferred from the allegations therein set forth. "While a demurrer admits traversable facts, it does not admit inferences from them or conclusions of law." 6 Ency. of Pl.  Pr., 336. It may be, as there are no allegations in the complaint to the contrary, that the spurious and illegal votes were duly considered by the arbitrator in making his award. If so, even though there was error, the award would not be set aside in the absence of fraud or mistake on the part of the arbitrator.
The plaintiff made a motion to amend by substituting an amended complaint instead of the original, alleging fraud and mistake. The last question for consideration is whether. his Honor, the Circuit Judge, erred in refusing the amendments. Such motions are addressed to the discretion of the Circuit Judge, and his action is not subject to review by this Court, unless there has been an abuse of discretion, which does not appear in this case.
It is the judgment of this Court, that the judgment of the Circuit Court be affirmed.
MR. JUSTICE WOODS. I concur. Even if the Circuit Judge was in error in not allowing the amended complaint *Page 551 
on the ground that it stated a different cause of action, this would not avail the plaintiff, because, for the reasons indicated in the opinion, I do not think the proposed amended complaint stated a cause of action.